UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5979 John Hancock California Tax-Free Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary Treasuer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: May 31 Date of reporting period: November 30, 2009 ITEM 1. REPORT TO SHAREHOLDERS. A look at performance For the period ended November 30, 2009 Average annual returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) SEC 30-day Six yield (%) as Class 1-year 5-year 10-year months 1-year 5-year 10-year of 11-30-09 A 10.14 2.16 3.98 1.46 10.14 11.25 47.77 4.37 B 9.33 1.88 3.78 0.82 9.33 9.78 44.86 3.72 C 13.33 2.23 3.58 4.83 13.33 11.63 42.11 3.79 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  0.87%, Class B  1.72% and Class C  1.72%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the Funds income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 California Tax-Free Income Fund | Semiannual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in John Hancock California Tax-Free Income Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Barclays Capital Municipal Bond Index. With maximum Class Period beginning Without sales charge sales charge Index B 2 11-30-99 $14,486 $14,486 $17,273 C 2 11-30-99 14,211 14,211 17,273 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of November 30, 2009. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Barclays Capital Municipal Bond Index is an unmanaged index representative of the tax-exempt bond market. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. Semiannual report | California Tax-Free Income Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on June 1, 2009 with the same investment held until November 30, 2009. Account value Ending value Expenses paid during on 6-1-09 on 11-30-09 period ended 11-30-09 1 Class A $1,000.00 $1,062.70 $4.50 Class B 1,000.00 1,058.20 8.87 Class C 1,000.00 1,058.30 8.77 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2009, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 California Tax-Free Income Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on June 1, 2009, with the same investment held until November 30, 2009. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 6-1-09 on 11-30-09 period ended 11-30-09 1 Class A $1,000.00 $1,020.70 $4.41 Class B 1,000.00 1,016.40 8.69 Class C 1,000.00 1,016.50 8.59 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 0.87%, 1.72% and 1.70% for Class A, Class B, and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Semiannual report | California Tax-Free Income Fund 9 Portfolio summary Top 10 Holdings 1 Santa Ana Financing Authority, 07-01-24, 6.250% 3.8% San Bernardino County, 08-01-17, 5.500% 3.2% Puerto Rico Aqueduct & Sewer Authority, 07-01-11, 10.021% 3.2% Golden State Tobacco Securitization Corp., 06-01-35, 5.000% 3.2% New Haven Unified School District, 08-01-22, Zero 2.5% Commonwealth of Puerto Rico, 07-01-15, 6.500% 2.4% Santa Clara County Financing Authority, 05-15-17, 5.500% 2.2% State of California, 04-01-29, 4.750% 2.1% State of California, 04-01-33, 6.500% 1.9% Inglewood Unified School District, 10-15-26, 5.250% 1.9% Sector Composition General Obligation Bonds 12% Health Care 7% Revenue Bonds Utilities 7% Education 14% Tobacco 4% Facilities 12% Other Revenue 23% Transportation 10% Short-Term Investments & Other 3% Special Tax 8% Quality Composition 2 AAA 12% BBB 24% AA 22% BB 12% A 28% Other 2% 1 As a percentage of net assets on November 30, 2009. Excludes cash and cash equivalents. 2 As a percentage of net assets on November 30, 2009. 3 Investments focused in one sector may fluctuate more widely than investments across multiple sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. 10 California Tax-Free Income Fund | Semiannual report Funds investments As of 11-30-09 (unaudited) Maturity Rate date Par value Value Municipal Bonds 97.43% (Cost $273,271,844) California 86.78% ABAG Finance Authority for Nonprofit Corps., Institute on Aging 5.650% 08-15-38 $1,000,000 970,890 San Diego Hospital Association, Series A 6.125 08-15-20 2,000,000 2,044,020 Sharp Healthcare 6.250 08-01-39 1,000,000 1,066,390 Anaheim Certificates of Participation, Convention Center (D) (P) 11.440 07-16-23 2,000,000 2,014,920 Anaheim Public Financing Authority, Public Improvements Project, Series C (D) Zero 09-01-18 3,000,000 1,947,630 Antioch Public Financing Authority, Series B 5.850 09-02-15 1,375,000 1,386,701 Belmont Community Facilities, Library Project, Series A (D) 5.750 08-01-24 1,000,000 1,125,060 California County Securitization Agency, Fresno County Tobacco Funding Corp. 6.000 06-01-35 1,765,000 1,404,181 Kern County Tobacco Funding Corp., Series A 6.125 06-01-43 5,000,000 3,974,850 Los Angeles County Tobacco Funding Corp. Zero 06-01-21 5,000,000 4,187,550 Stanislaus County Tobacco Funding Corp., Series A 5.500 06-01-33 975,000 813,394 California Educational Facilities Authority, Woodbury University 5.000 01-01-30 2,000,000 1,614,280 College & University Finance 5.000 02-01-26 4,525,000 3,593,483 University of San Diego, Series A 5.500 10-01-32 1,435,000 1,449,120 Woodbury University 5.000 01-01-25 1,800,000 1,525,842 California Health Facilities Financing Authority, Catholic Healthcare West, Series G 5.250 07-01-23 1,000,000 1,009,680 Kaiser Permanente, Series A 5.250 04-01-39 2,500,000 2,340,375 Providence Health System, Series C 6.500 10-01-33 1,000,000 1,115,830 California Infrastructure & Economic Development Bank, California Independent System Operator, Series A 6.250 02-01-39 2,000,000 2,108,660 J. David Gladstone Institute Project 5.250 10-01-34 1,000,000 938,000 Kaiser Hospital, Series A 5.550 08-01-31 3,000,000 3,006,630 Performing Arts Center 5.000 12-01-27 500,000 497,650 California Pollution Control Financing Authority, Pacific Gas & Electric Co., Series A, AMT (D) 5.350 12-01-16 1,000,000 1,036,390 Waste Management Inc. Project, Series C, AMT (P) 5.125 11-01-23 2,000,000 1,886,760 See notes to financial statements Semiannual report | California Tax-Free Income Fund 11 Maturity Rate date Par value Value California (continued) California State Public Works Board, California State University, Series D 6.250% 04-01-34 $2,000,000 $2,046,620 State Prisons, Series A (D) 5.000 12-01-19 5,000,000 5,005,700 State Prisons, Series C 5.500 06-01-18 5,000,000 5,138,900 California State University Revenue, Series A 5.250 11-01-34 1,000,000 994,450 California Statewide Communities Development Authority, Irvin LLC 5.750 05-15-32 1,230,000 1,186,421 Senior LivingSouthern California 7.250 11-15-41 1,700,000 1,784,711 Thomas Jefferson School, Series A 7.250 10-01-38 2,000,000 2,012,000 California Statewide Financing Authority, Tobacco Settlement, Series A 6.000 05-01-37 2,500,000 1,977,325 Tobacco Settlement, Series B 6.000 05-01-37 4,000,000 3,163,720 Capistrano Unified School District, No: 90-2 Talega 6.000 09-01-33 750,000 691,260 No: 90-2 Talega 5.875 09-01-23 500,000 500,365 Center Unified School District, Capital Appreciation, Series C (D) Zero 09-01-16 2,145,000 1,644,143 Chula Vista Redevelopment Agency, Bayfront, Series B 5.250 10-01-27 1,250,000 1,037,863 Cloverdale Community Development Agency, Cloverdale Redevelopment Project 5.500 09-01-38 3,000,000 2,273,340 Contra Costa County Public Financing Authority, Unrefunded, Series A (D) 5.000 06-01-28 1,230,000 1,216,827 Corona Community Facilities District No. 97-2 5.875 09-01-23 1,150,000 1,053,872 East Side Union High School District-Santa Clara County, REF-2012 (D) 5.250 09-01-24 2,500,000 2,821,675 Folsom Public Financing Authority, Series B 5.125 09-01-26 1,000,000 813,220 Foothill Eastern Transportation Corridor Agency, Capital Appreciation Zero 01-15-25 6,615,000 2,312,802 Capital Appreciation Zero 01-15-36 30,000,000 4,720,800 Fresno Sewer Revenue, Series A1 (D) 5.250 09-01-19 1,000,000 1,099,060 Fullerton Community Facilities District No: 1, Amerige Heights 6.200 09-01-32 1,000,000 950,850 Golden State Tobacco Securitization Corp., Series 2003 A1 6.250 06-01-33 2,490,000 2,776,948 Series A (D) 5.000 06-01-35 10,000,000 8,773,100 Inglewood Unified School District (D) 5.250 10-15-26 5,000,000 5,360,800 Irvine Mobile Home Park Revenue, Meadows Mobile Home Park, Series A 5.700 03-01-28 3,975,000 3,602,105 Kern County, Capital Improvements Project, Series A (D) 5.750 08-01-35 1,000,000 1,041,850 Laguna-Salada Union School District, General Obligation, Series C (D) Zero 08-01-26 1,000,000 364,320 Lancaster School District, Capital Appreciation Project (D) Zero 04-01-19 1,730,000 1,131,472 Capital Appreciation Project (D) Zero 04-01-22 1,380,000 697,369 See notes to financial statements 12 California Tax-Free Income Fund | Semiannual report Maturity Rate date Par value Value California (continued) Lee Lake Water District Community Facilities District No: 2, Montecito Ranch 6.125% 09-01-27 $1,200,000 $1,131,204 Long Beach Harbor Revenue, Series A, AMT (D) 6.000 05-15-18 2,660,000 2,942,785 Long Beach Special Tax Community, General Obligation, District No: 6 6.250 10-01-26 2,500,000 2,363,100 Los Angeles Community College District, 2008 Election, Series A 6.000 08-01-33 4,000,000 4,419,680 Los Angeles Community Facilities District No: 3, Cascades Business Park 6.400 09-01-22 655,000 637,151 Los Angeles Department of Water & Power, Series A1 5.250 07-01-38 2,000,000 2,098,500 M-S-R Energy Authority, Series B 6.500 11-01-39 2,500,000 2,583,975 Millbrae Residential Facility Revenue, Magnolia of Millbrae Project, Series A, AMT 7.375 09-01-27 2,490,000 2,377,303 Modesto Community Facilities District No: 4-1 5.100 09-01-26 3,000,000 2,362,650 New Haven Unified School District, Series B (D) Zero 08-01-22 14,200,000 6,938,688 Northern California Power Agency, Ore Transition Project, Series A (D) 7.000 05-01-13 100,000 109,045 Orange County Improvement Bond Act 1915, Series B 5.750 09-02-33 1,570,000 1,430,066 Oxnard Community Facilities District: No. 3, Seabridge 5.000 09-01-35 1,500,000 1,100,430 Paramount Unified School District, Series B (D) Zero 09-01-25 4,735,000 1,880,174 Pasadena Certificates of Participation, Old Pasadena Parking Project 6.250 01-01-18 850,000 981,427 Poway Community Facilities District No: 88-1, Parkway Business Center 6.750 08-15-15 1,000,000 1,010,750 Rancho Santa Fe Community Services District No: 01 6.700 09-01-30 1,000,000 995,430 Ripon Redevelopment Agency, Community Redevelopmet Project (D) 4.750 11-01-36 1,690,000 1,372,956 Riverside County Asset Leasing Corp., Series A 6.500 06-01-12 1,000,000 1,065,090 San Bernardino County, Certificates of Participation, Series B 6.875 08-01-24 350,000 465,129 Medical Center Financing Project (D) 5.500 08-01-17 8,750,000 8,865,500 San Bruno Park School District, Series B (D) Zero 08-01-21 1,015,000 536,742 Series B (D) Zero 08-01-23 1,080,000 495,828 San Diego Redevelopment Agency, Capital Appreciation, Series B Zero 09-01-17 1,600,000 952,016 Capital Appreciation, Series B Zero 09-01-18 1,700,000 932,484 City Heights, Series A 5.800 09-01-28 1,395,000 1,193,018 City Heights, Series A 5.750 09-01-23 1,000,000 889,010 See notes to financial statements Semiannual report | California Tax-Free Income Fund 13 Maturity Rate date Par value Value California (continued) San Diego Unified School District, Election of 1998, Series B (D) 5.000% 07-01-25 $2,450,000 $2,507,256 Series A (D) Zero 07-01-21 2,500,000 1,413,925 San Francisco City & County Redevelopment Agency, District No: 6, Series A 6.000 08-01-25 2,500,000 2,489,700 Mission Bay South, Series A 5.150 08-01-35 1,250,000 993,450 San Francisco City & County Redevelopment Financing Authority, Mission Bay South, Series D 6.625 08-01-39 1,000,000 1,030,750 San Francisco Redevelopment Projects, Series B 6.625 08-01-39 700,000 731,878 San Francisco State Building Authority, Series A 5.000 10-01-13 1,755,000 1,882,957 San Joaquin County, Certificates of Participation (D) 5.000 11-15-29 2,965,000 2,909,881 San Joaquin Hills Transportation Corridor Agency, Toll Road Revenue Zero 01-01-14 5,000,000 4,648,850 Toll Road Revenue Zero 01-01-22 6,500,000 4,061,005 Toll Road Revenue, Series A 5.750 01-15-21 5,000,000 4,650,050 San Mateo County Joint Power Authority, Capital Projects Program (D) 5.000 07-01-21 1,815,000 1,914,643 Santa Ana Financing Authority, Mainplace Project, Series D 5.600 09-01-19 1,000,000 939,610 Police Admin & Holding Facility, Series A (D) 6.250 07-01-19 1,790,000 2,023,899 Police Admin & Holding Facility, Series A (D) 6.250 07-01-24 10,000,000 10,662,300 Santa Clara County Financing Authority, Series B (D) 5.500 05-15-17 6,000,000 6,128,700 Santa Fe Springs Community Development Commission, Series A (D) Zero 09-01-20 1,275,000 692,057 Santa Margarita Water District No: 99-1 6.000 09-01-30 500,000 590,205 Santaluz Community Facilities District No: 2 6.375 09-01-30 1,485,000 1,467,150 Southern California Public Power Authority, Natural Gas Project No: 1, Series A 5.250 11-01-26 2,000,000 1,973,440 State of California, General Obligation 6.500 04-01-33 5,000,000 5,364,600 General Obligation 5.125 04-01-23 2,000,000 2,026,060 General Obligation 5.125 11-01-24 1,000,000 1,008,000 General Obligation (D) 4.750 04-01-29 6,000,000 5,729,160 General Obligation 5.000 10-01-29 2,000,000 1,907,880 Torrance Hospital Revenue, Memorial Medical Center, Series A 5.500 06-01-31 2,000,000 2,010,660 Tuolumne Wind Project Authority, Tuolumne Company Project, Series A 5.625 01-01-29 1,000,000 1,063,920 Vallejo Sanitation & Flood Control District, Certificates of Participation (D) 5.000 07-01-19 2,324,000 2,378,126 West Covina Redevelopment Agency, Fashion Plaza 6.000 09-01-22 3,000,000 3,255,600 See notes to financial statements 14 California Tax-Free Income Fund | Semiannual report Maturity Rate date Par value Value Puerto Rico 10.65% Commonwealth of Puerto Rico, General Obligation 6.500% 07-01-15 $6,000,000 6,723,600 General Obligation, Series A 5.375 07-01-33 1,250,000 1,177,525 General Obligation, Series A 5.000 07-01-23 5,000,000 4,799,650 Puerto Rico Aqueduct & Sewer Authority, (D)(P) 10.021 07-01-11 7,500,000 8,804,100 Ser A Zero 07-01-24 1,750,000 1,698,340 Puerto Rico Highway & Transportation Authority, Series Z (D) 6.250 07-01-14 3,250,000 3,573,635 Unrefunded, Series A (D) 5.000 07-01-38 190,000 166,507 Puerto Rico Industrial Tourist Education Medical & Environment Authority, Hospital De La Concepcion 6.500 11-15-20 500,000 519,325 Puerto Rico Sales Tax Financing Authority, Capital Appreciation, Series A Zero 08-01-32 3,000,000 2,231,670 Par value Value Short-Term Investments 1.29% (Cost $3,588,000) Repurchase Agreement 1.29% Repurchase Agreement with State Street Corp. dated 11-30-09 at 0.05% to be repurchased at $3,588,005 on 12-01-09, collateralized by $3,665,000 U.S. Treasury Bills, 0.00% due 05-13-10 (valued at $3,663,168, including interest) $3,588,000 3,588,000 Total investments (Cost $276,859,844)  98.72% Other assets and liabilities, net 1.28% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. AMT Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: Insurance coverage As a % of total investments Ambac Financial Group, Inc. 4.86% Assured Guarantee Corp. 0.38% Financial Guaranty Insurance Company 3.19% Financial Security Assurance, Inc. 7.11% National Public Finance Guarantee Insurance Corp. 23.47% (P) Variable rate obligation. The coupon rate shown represents the rate at period end.  At November 30, 2009, the aggregate cost of investment securities for federal income tax purposes was $275,436,097. Net unrealized depreciation aggregated $315,728, of which $12,175,847 related to appreciated investment securities and $12,491,575 related to depreciated investment securities. See notes to financial statements Semiannual report | California Tax-Free Income Fund 15 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 11-30-09 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $276,859,844) $275,120,369 Cash 761 Receivable for fund sharessold 159,168 Interestreceivable 4,139,284 Other receivables and prepaidassets 33,453 Totalassets Liabilities Distributionspayable 528,219 Payable toaffiliates Accounting and legal servicesfees 4,992 Transfer agentfees 5,619 Distribution and servicefees 30,099 Trusteesfees 1,384 Managementfees 126,119 Other liabilities and accruedexpenses 67,909 Totalliabilities Netassets Capital paid-in $281,046,495 Undistributed net investmentincome 138,321 Accumulated net realized loss oninvestments (756,647) Net unrealized depreciation oninvestments (1,739,475) Netassets Net asset value pershare Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no parvalue Class A ($253,334,058 ÷ 25,179,234shares) $10.06 Class B ($4,949,646 ÷ 491,859shares) 1 $10.06 Class C ($20,404,990 ÷ 2,028,016shares) 1 $10.06 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $10.53 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. See notes to financial statements 16 California Tax-Free Income Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 11-30-09 (unaudited) This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $8,045,409 Expenses Investment management fees (Note4) 760,015 Distribution and service fees (Note4) 308,313 Accounting and legal services fees (Note4) 27,462 Transfer agent fees (Note4) 68,602 Trustees fees (Note5) 8,645 State registration fees (Note4) 8,499 Printing and postagefees 8,651 Professionalfees 53,710 Custodianfees 36,504 Registration and filingfees 11,718 Other 2,660 Totalexpenses Less expense reductions (Note 4) (1,808) Net expenses Net investmentincome Realized and unrealized gain(loss) Net realized gain oninvestments 9,798 Change in net unrealized appreciation (depreciation) ofinvestments 9,752,994 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | California Tax-Free Income Fund 17 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last three periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Period Period Year ended ended ended 11-30-09 1 5-31-09 2 8-31-08 Increase (decrease) in netassets Fromoperations Net investmentincome $6,752,438 $10,192,825 $14,264,926 Net realized gain(loss) 9,798 (2,017,380) 219,561 Change in net unrealized appreciation(depreciation) 9,752,994 (18,907,753) (7,654,523) Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (6,134,916) (9,586,599) (13,221,127) ClassB (113,459) (251,259) (437,796) ClassC (373,445) (379,274) (443,676) From net realizedgain ClassA  (170,182) (374,572) ClassB  (5,509) (16,486) ClassC  (7,541) (14,767) Totaldistributions From Fund share transactions (Note6) Total increase(decrease) Netassets Beginning ofperiod 271,122,129 317,512,910 328,674,838 End ofperiod Undistributed net investmentincome 1 Semiannual period from 6-1-09 to 11-30-09.Unaudited. 2 For the nine-month period ended May 31, 2009. The Fund changed its fiscal year end from August 31 to May31. See notes to financial statements 18 California Tax-Free Income Fund | Semiannual report Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 11-30-09 1 5-31-09 2 8-31-08 8-31-07 8-31-06 8-31-05 3 8-31-04 3 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 4 0.25 0.36 0.47 0.47 0.49 0.51 0.52 Net realized and unrealized gain (loss) oninvestments 0.35 (0.65) (0.25) (0.32) (0.15) 0.16 0.30 Total from investmentoperations Lessdistributions From net investmentincome (0.24) (0.36) (0.46) (0.47) (0.49) (0.50) (0.51) From net realizedgain  (0.01) (0.01)     Totaldistributions Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $253 $248 $294 $304 $296 $306 $308 Ratios (as a percentage of average net assets): Expenses beforereductions 0.87 7 0.91 0.81 0.81 0.82 0.86 0.83 Expenses net of feewaivers 0.87 7 0.91 0.81 0.81 0.82 0.86 0.83 Expenses net of fee waivers andcredits 0.87 7 0.91 0.81 0.81 0.82 0.86 0.83 Net investmentincome 4.99 7 5.10 7 4.45 4.33 4.53 4.59 4.72 Portfolio turnover (%) 5 26 22 41 33 13 21 1 Semiannual period from 6-1-09 to 11-30-09.Unaudited. 2 For the nine-month period ended May 31, 2009. The Fund changed its fiscal year end from August 31 to May31. 3 Audited by previous independent registered public accountingfirm. 4 Based on the average daily sharesoutstanding. 5 Assumes dividendreinvestment (if applicable). 6 Notannualized. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.04% of average net assets. See notes to financial statements Semiannual report | California Tax-Free Income Fund 19 CLASS B SHARES Periodended 11-30-09 1 5-31-09 2 8-31-08 8-31-07 8-31-06 8-31-05 3 8-31-04 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 4 0.20 0.30 0.38 0.38 0.40 0.41 0.42 Net realized and unrealized gain (loss) oninvestments 0.36 (0.65) (0.25) (0.32) (0.15) 0.16 0.31 Total from investmentoperations Lessdistributions From net investmentincome (0.20) (0.30) (0.37) (0.38) (0.40) (0.40) (0.42) From net realizedgain  (0.01) (0.01)     Totaldistributions Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $5 $7 $10 $15 $24 $32 $43 Ratios (as a percentage of average net assets): Expenses beforereductions 1.72 7 1.76 1.66 1.66 1.67 1.71 1.69 Expenses net of feewaivers 1.72 7 1.76 1.66 1.66 1.67 1.71 1.69 Expenses net of fee waivers andcredits 1.72 7 1.76 1.66 1.66 1.67 1.71 1.69 Net investmentincome 4.14 7 4.25 7 3.59 3.47 3.68 3.75 3.87 Portfolio turnover (%) 5 26 22 41 33 13 21 1 Semiannual period from 6-1-09 to 11-30-09.Unaudited. 2 For the nine-month period ended May 31, 2009. The Fund changed its fiscal year end from August 31 to May31. 3 Audited by previous independent registered public accountingfirm. 4 Based on the average daily sharesoutstanding. 5 Assumes dividendreinvestment (if applicable). 6 Notannualized. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.04% of average net assets. See notes to financial statements 20 California Tax-Free Income Fund | Semiannual report CLASS C SHARES Periodended 11-30-09 1 5-31-09 2 8-31-08 8-31-07 8-31-06 8-31-05 3 8-31-04 3 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 4 0.20 0.30 0.38 0.37 0.40 0.41 0.42 Net realized and unrealized gain (loss) oninvestments 0.36 (0.65) (0.25) (0.31) (0.15) 0.16 0.31 Total from investmentoperations Lessdistributions From net investmentincome (0.20) (0.30) (0.37) (0.38) (0.40) (0.40) (0.42) From net realizedgain  (0.01) (0.01)     Totaldistributions Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $20 $17 $14 $10 $8 $7 $7 Ratios (as a percentage of average net assets): Expenses beforereductions 1.71 7 1.76 1.66 1.66 1.67 1.71 1.69 Expenses net of feewaivers 1.70 7 1.76 1.66 1.66 1.67 1.71 1.69 Expenses net of fee waivers andcredits 1.70 7 1.76 1.66 1.66 1.67 1.71 1.69 Net investmentincome 4.14 7 4.22 7 3.60 3.47 3.68 3.74 3.87 Portfolio turnover (%) 5 26 22 41 33 13 21 1 Semiannual period from 6-1-09 to 11-30-09.Unaudited. 2 For the nine-month period ended May 31, 2009. The Fund changed its fiscal year end from August 31 to May31. 3 Audited by previous independent registered public accountingfirm. 4 Based on the average daily sharesoutstanding. 5 Assumes dividendreinvestment (if applicable). 6 Notannualized. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.04% of average net assets. See notes to financial statements Semiannual report | California Tax-Free Income Fund 21 Notes to financial statements (unaudited) Note1 Organization John Hancock California Tax-Free Income Fund (the Fund) isa non-diversified open-end management investment company registered under the Investment Company Act of 1940, asamended (the1940 Act) . The Fund seeks ahigh level ofcurrent income, consistent with preservation ofcapital, that isexempt from federal and California personal income taxes . John Hancock Advisers, LLC (the Adviser) serves as investment adviser for the Fund. John Hancock Funds, LLC (the Distributor), an affiliate of the Adviser, serves as principal underwriter of the Fund. The Adviser and the Distributor are indirect wholly owned subsidiaries of Manulife Financial Corporation (MFC). The Trustees have authorized theissuance ofmultiple classes ofshares ofthe Fund, designated as Class A, Class B and Class C shares. The shares ofeach class represent aninterest inthe same portfolio ofinvestments ofthe Fund andhave equal rights asto voting, redemptions, dividends andliquidation, except that certain expenses, subject tothe approval ofthe Trustees, maybe applied differently toeach class ofshares inaccordance with current regulations ofthe Securities and Exchange Commission andthe Internal Revenue Service. Shareholders ofa class that bears distribution andservice expenses under theterms ofa distribution plan have exclusive voting rights tothat distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after period end through the date that the financial statements were issued, January 25, 2010, have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation Investments arestated atvalue asof theclose ofthe regular trading onthe New York Stock Exchange (NYSE), normally at4:00 P
